Citation Nr: 1513277	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include a myocardial infarction and coronary atherosclerosis, to include as secondary to PTSD and hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1971 and December 2003 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 (heart and hypertension) and December 2014 (sleep apnea) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse appeared and testified at a personal hearing in January 2013 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in January 2014.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his heart conditions are aggravated by his service-connected PTSD.

2.  Resolving reasonable doubt in the Veteran's favor, his hypertension is aggravated by his service-connected PTSD and his heart conditions.


CONCLUSIONS OF LAW

1.  The criteria for service connection for heart conditions, to include coronary atherosclerosis and status post myocardial infarction, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for hypertension, as secondary to service-connected PTSD and/or heart conditions have been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§  3.102 , 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claims for service connection for heart conditions (including coronary arteriosclerosis and status post myocardial infarction) and hypertension, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  Here, as the Veteran's claim was filed in May 2007, the amended regulation applies.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Factual Background and Analysis

The Veteran is seeking entitlement to service connection for hypertension and for a heart condition, including residuals of a myocardial infarction and coronary atherosclerosis.  He has presented the following theories of entitlement: (1) his pre-existing hypertension was aggravated  by his military service, specifically his service in Iraq; (2) his pre-existing hypertension was aggravated by his service-connected PTSD; (3) his heart conditions were caused by his hypertension; (4) his heart conditions were caused by his service-connected PTSD; and (5) his heart conditions were aggravated by his service-connected PTSD.

The Veteran has two periods of active service, with additional periods of nonactive duty for training service in the U.S. National Guard.  His first period of active service was from November 1970 to May 1971; however, the treatment records from this period of service were lost in a fire.  Fortunately, the Veteran's claims arise from his second period of service.  His second period of service was from December 2003 to April 2005.  During this period of service he served in Iraq and suffered in-service stressors which subsequently resulted in a diagnosis of PTSD.

Prior to his second period of service, the Veteran was diagnosed with hypertension.  A private treatment record from January 1992 noted that the Veteran sought treatment for hypertension and a single episode of chest discomfort.  He reported first noting hypertension approximately a year ago.  He had his blood pressure checked several times, and noted that it was occasionally low.  He had a family history of heart problems to include that his father had died of a myocardial infarction, and three uncles had suffered myocardial infarctions.  He was diagnosed with diastolic hypertension and was noted to be at risk for coronary artery disease due to family history, a history of smoking, and hypertension.

A September 2004 in-service treatment record notes that the Veteran had been on a hypertension medication, Accupril, for 10 years.  In the September 2004 in-service treatment record the Veteran reported blood pressure systolic ranges from 130s-140s, and diastolic ranges from 80s-90s.  These records were taken inconsistently over the prior week.  His medical history included some caffeine and tobacco use (cigarettes).  He denied a history of coronary artery disease, and he had no other complaints.  He was kept on 20 mg of Accupril, and a five-day consistent blood pressure check was ordered.  He was told to return if he developed dizziness, headaches, or nausea/vomiting.   

During an August 2013 Board hearing, the Veteran reported that he was never hospitalized during his second period of active duty, but that he had to undergo a five-day blood pressure check.  He reported that he was in an area with mortar attacks the first 9 months of his deployment.  He stated he was on blood pressure medication when he was deployed, and that his blood pressure medication was not changed during his active service.  His blood pressure eventually returned to normal, and he was told to watch his diet and increase his exercise.  He testified that he did not get immediate blood pressure treatment when he returned from service in April 2005, but his wife noted that he was given cholesterol medication shortly after his return.  He stated that he had a mild myocardial infarction in March 2007, and that he had stents put in his heart in 2008, 2009, 2010, and 2012.  He stated he had "five bypasses."

During his Board hearing, and in several written statements to the VA, the Veteran stated that he felt that the stress created by his PTSD contributed to his myocardial infarction in 2007.  He stated that stress and sleep loss contribute to heart problems.  

A private treatment record from August 2005 noted that the Veteran was on medication for his hypertension.  He did not have a history of coronary artery disease or congestive heart failure.  He had a prior history of some chest pain in 1999, but an "extensive noninvasive work-up by [Dr. B.] was negative."  He was noted to have good control of his hypertension and hyperlipidemia.  

A March 2006 noted that the Veteran had a strong family history of coronary artery disease.  At that time his hypertension was noted to be under good control.  In February 2007, the Veteran denied angina-like symptoms and congestive heart failure symptoms.  He was noted to have "excellent control of his LDL" but his transaminases were elevated, possibly due to statin treatment.  

In March 2007, the Veteran reported to the emergency room following chest pain.  He was assessed with an incomplete right bundle branch block.  He was noted to have a family history of ischemic heart disease, including that his father died of a myocardial infarction at age 50, and his mother had a myocardial infarction with coronary stent placement.  

In August 2007, the Veteran's Atenolol was decreased and his Quinapril was stopped due to a low heart rate and low blood pressure.  By October 2007, the Veteran's blood pressure was again elevated, and he was started on Quinapril again. 

An October 2007 treatment record noted the Veteran had a family history of coronary artery disease, diabetes mellitus, hyperlipidemia and hypertension.  Records show that the Veteran was a one-pack a day cigarette smoker for 40 years; there are conflicting records regarding whether he quit smoking in 2005 or after his myocardial infarction in March 2007.  A list of medical problems noted that the Veteran suffered from coronary artery disease with myocardial infarction in March 2007, chronic obstructive pulmonary disease, PTSD, and rheumatoid arthritis diagnosed in December 2005.  Additional records reveal he was diagnosed with sleep apnea, and used a CPAP machine at night.  A February 2008 record showed the Veteran had a history of coronary atherosclerosis, heart catheterization, coronary artery bypass grafting, and myocardial infarction.

VA treatment records include a December 2008 mental health record where the Veteran reported that he was "anxious sometimes."  A January 2009 PTSD VA examination noted the Veteran had mild social and occupational impairment due to his PTSD.  An additional January 2009 record noted the Veteran was tearful describing his traumatic events, but that his affect was normal with a brightening and retention of humor.  A February 2009 mental health record noted the Veteran stated he had a "good week" and felt that he was making progress.  

In May 2011, the Veteran noted that his PTSD symptoms were infrequent.  He liked to go to auctions, where he would see friends.  He reported sleep disturbance.  In November 2011, he noted that his mood had been "good," and his PTSD symptoms were minimal.  In August 2012, he reported that he had a few head of cattle, he enjoyed car shows and made friends regarding this hobby.  He was actively involved in the American Legion, and he was planning to travel with his wife.  He was assessed with a GAF score of 65.  

In July 2014, the Veteran reported for follow-up PTSD care, it had been two years since his last follow-up.  He reported "continued, frequent, bothersome PTSD symptoms."  He stated that in the past year he had regressed away from the meaningful activities he previously participated in.  

In January 2013, a VA psychologist for the Veteran provided a statement in support of his claims.  The psychologist noted that he was not a medical doctor, but that he consulted with the Veteran's primary care physician and reviewed PTSD literature "which suggests that it is possible that his PTSD and depression may have exacerbated his heart disease, and may place him at increased risk for future heart problems/heart attacks."  The Veteran served 12 months in Iraq from 2003-2004 and established mental health treatment with the VA in 2008, where he "evidenced severe PTSD, intermittent panic attacks, and secondary depressive symptoms stemming from numerous combat traumas."  The VA psychologist noted that "it has been established that as many as 1 in 8 people endorse symptoms of PTSD following heart attack," and that the Veteran did not endorse intrusions about the heart attack itself, but rather combat trauma experiences.  As such, the VA psychologist found that it appeared the Veteran's PTSD began after trauma exposure in Iraq, and pre-dated his 2007 heart attack.  

The VA psychologist provided an excerpt from literature written by Dr. Kay Jankowski, clinical psychologist with the National Center for PTSD : 

Existing research has not been able to determine conclusively that PTSD causes poor health.  Thus, caution is warranted in making a causal interpretation of what is presented here.  It may be the case that something associated with PTSD is actually the cause of greater health problems.  For example it could be that a factor associated with PTSD, such as smoking, is the actual cause of the increased health problems.  This is not likely, however, given that we know that PTSD is associated with poor physical health even when behavioral factors such as smoking are controlled.

PTSD may promote poor health through a complex interaction between biological and psychological mechanisms.  The National Center for PTSD and other laboratories around the world are studying these mechanisms.  Current thinking is that the experience of trauma brings about neurochemical changes in the brain.  These changes may have biological, as well as psychological and behavioral, effects on one's health.  For example, these neurochemical changes may create a vulnerability to hypertension and atherosclerotic heart disease that could explain in part the association with cardiovascular disorders.

The VA psychologist continued to quote Dr. Kay Jankowski regarding studies which have found associations between PTSD and poor cardiovascular health.  A study of cardiovascular function of Vietnam veterans with PTSD versus cardiovascular function of veteran without PTSD was cited.

In February 2013, the Veteran submitted a page from a Veterans of Foreign Wars publication, which included a small article entitled "Heart disease Linked to Vietnam PTSD."  The article noted that a study conducted by Emory University addressed the rate of heart disease in Vietnam veterans with PTSD and those without PTSD.  The veterans studied were twins.  The physician in charge of the study was quoted as saying the "study suggests a link between PTSD and cardiovascular health.  For example, repeated emotional triggers during everyday life in persons with PTSD could affect the heart by causing frequent increased in blood pressure, heart rate and heartbeat rhythm abnormalities that in susceptible individuals could lead to a heart attack."  The last sentence of the article noted that the researchers found "no link between PTSD and hypertension, diabetes or obesity."

In February 2014, the Veteran was afforded a VA hypertension examination.  At that time he was on Lisinopril, Carvedilol, and Amlodipine.  His blood pressure readings were 149/75, 150/76 and 148/78.  He was noted to have coronary artery disease, and to have been diagnosed with ischemic heart disease in 2007.  The examiner noted that the Veteran's hypertension existed prior to his second period of active service, with some records indicating onset around 1994.  The examiner found that his hypertension was not aggravated by his military service because his records showed that his anti-hypertensive medication and dose was unchanged during his period of service.  The examiner also found that there "is nothing to suggest that ischemic heart disease was caused by military service".  Additionally, "peer-reviewed medical literature does not indicate a causal relationship between PTSD and ischemic heart disease."  The examiner noted that the Veteran's sex, age, hyperlipidemia, tobacco use, hypertension and a positive family history of coronary artery disease were all risk factors for ischemic heart disease.  

In an April 2014 addendum, the February 2014 examiner noted that it was her opinion that the Veteran's hypertension was less likely than not aggravated by PTSD because "peer-reviewed medical literature does not indicate that PTSD aggravates or causes hypertension."  She additionally opined that the Veteran's hypertension more likely than not contributed to his development of coronary artery disease, as it is a known risk factor for the development of coronary artery disease.

In August 2014, the Veteran submitted a statement from a VA psychologist that noted that his PTSD and depression "made it highly unlikely that [the Veteran] would be able to compete for or sustain competitive employment."

In December 2014, the Board sought nexus opinions and aggravation opinions from a medical expert based on a review of the Veteran's electronic records.  The examiner noted that the Veteran's hypertension clearly and unmistakably pre-existed his second period of service because records from 1997 and 2000 noted a diagnosis of hypertension, and a record from September 2004 noted that the Veteran was on anti-hypertensive medication.  The medical expert noted that the Veteran's hypertension was not aggravated as his hypertension was reasonable well-controlled and there was no notation regarding a change in treatment during or following his second period of service.  The medical expert opined that the Veteran's heart conditions were less likely due to his hypertension as his hypertension was reasonably well-controlled.  The medical expert also found that it was less likely than not that the Veteran's service-connected PTSD caused his heart conditions because the Veteran had a "multitude of traditional risk factors for coronary artery disease which included a strong family history of heart disease, hyperlipidemia, smoking for 30 years, hypertension, rheumatoid arthritis, sleep apnea and hypothyroidism.  The medical expert supported this opinion by citing evidence linking coronary artery disease to rheumatoid arthritis, sleep apnea, and hypothyroidism through hyperlipidemia and hypertension.  Specifically, the cite noted that "hypothyroidism can contribute to cardiovascular disease by increasing cholesterol levels due to a decrease in cholesterol metabolism.  Hypothyroidism can contribute to blood pressure elevation in normotensive and hypertensive individuals by an increase in peripheral vascular disease."  The Veteran is not service connected for his hypothyroidism and hyperlipidemia.

Lastly, the medical expert found that the Veteran's heart conditions were aggravated by his PTSD.  He noted that there were no mental health treatment records available prior to December 2008, and that records do not predate the myocardial infarction in March 2007.  The medical expert did note that treatment records for increased PTSD symptoms and increased medication for heart symptoms appeared to be synchronized.  He cited that the Veteran was treated for insomnia in 2011, and that his Wellbutrin and Trazadone were increased in 2011.  His PTSD was noted to be severe in July 2013 and July 2014.  The Board notes that records show that the Veteran underwent balloon angioplasty in June 2014 for left superficial femoral artery restenosis.  The medical expert also re-cited the medical studies regarding PTSD and cardiovascular disease provided by the Veteran, including the studies of Vietnam-era twins.

The Board notes that the electronic claims file contains conflicting nexus opinions.  The Board finds that the opinions are in relative equipoise.  In contrasting the opposing VA and private opinions, the United States Court of Appeals for Veterans Claims (Court) has stressed that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the January 2013 VA treatment provider,  February 2014 VA examiner, and March 2015 VA medical expert opinions were based on thorough consideration of the medical history of the Veteran, and provided rationales and citation to medical studies for their conflicting opinions.  Based on the record, the Board finds that the medical opinions of record are therefore in relative equipoise when applied to the facts of the case, and reasonable doubt must be resolved in the Veteran's favor. 

The Board notes that the March 2015 medical opinion provides a positive nexus between the Veteran's heart conditions and his PTSD on the basis of aggravation.  The VA medical examiner did not specifically cite the baseline level of heart disease prior to PTSD aggravation, but did cite treatment records that showed the Veteran's PTSD symptoms increase appeared to parallel an increase in his heart symptoms.  Based on the opinion of the 2013 VA treatment provider and the March 2015 medical expert, entitlement to service connection for heart conditions (to include coronary arteriosclerosis and residuals of a myocardial infarction) is warranted.  As the March 2015 expert medical opinion noted the interplay between the Veteran's PTSD, coronary arteriosclerosis and hypertension.  The Board finds that entitlement to service connection for hypertension is additionally warranted.






ORDER

Entitlement to service connection for a heart condition, to include a myocardial infarction and coronary atherosclerosis, to include as secondary to PTSD, is granted.

Entitlement to service connection for hypertension, to include as secondary to PTSD and heart conditions, is granted.


REMAND

In December 2014, the RO denied entitlement to service connection for obstructive sleep apnea.  Less than a month later, the Veteran submitted a statement that can be interpreted as a notice of disagreement with the denial.  He indicated that he was entitled to service connection for sleep apnea, and that the VA should consider whether his PTSD caused or aggravated his sleep apnea.  The notice of disagreement was timely, and as such, a statement of the case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue of a statement of the case pertaining to the claim for service connection for sleep apnea, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


